Citation Nr: 1300458	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1965 to November 1967.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO rating decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied a claim for service connection for bilateral hearing loss and tinnitus.  

In August 2011, the Veteran testified before the undersigned at a Board video conference hearing.  A copy of the transcript has been reviewed and is associated with the file.  

The claim of service connection for tinnitus was not listed on the January 2010 statement of the case (SOC).  However, the Board finds the Veteran's statements and submissions encompass timely disagreement the RO decision on service connection for both bilateral hearing loss and tinnitus (See August 2011 Board hearing transcript).  As a result, the claim for service connection for tinnitus is deemed to be on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran has requested several times that his service personnel records be associated with his claims file to show that he was exposed to acoustic trauma.  (See February 2010 notice of disagreement, March 2010 statement, and August 2010 appeal).  The Board finds the duty to assist requires that these records be requested and associated with the file.  See also 38 U.S.C.A. § 1154(b) (West 2002).  If the service personnel records are unavailable, Veteran should be so notified and documentation to this effect should be placed in the file in accordance with 38 C.F.R. § 3.159(e) (2012).  

A new VA opinion is also requested for the claim for service connection for right ear hearing loss, as the Board finds the presumption of aggravation is potentially for application; this was not addressed in the January 2010 VA examination.  Also, up until this point in time the Veteran's audiograms were not converted; converting American Standards Association (ASA) units to International Standards Organization (ISO) units is customary for audiograms from the military prior to October 31, 1967.  After converting the units, it appears the Veteran had hearing impairment for VA purposes in the right ear only upon entry into service.  See 38 C.F.R. § 3.385 (2012) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.)  

An October 1964 pre-enlistment report of medical examination (RME) contained an audiogram that showed hearing impairment for VA purposes in the right ear.  (ASA units are converted to ISO units).  



HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
30
30
40
LEFT
20
10
0
10
20

Under a summary of defects and diagnoses, an H-2 profile was given for defective hearing.  He was still qualified for service.  On the report of medical history (RMH), he had no ear, nose and throat trouble.  He said he worked as a machinist.  The physician's summary did not address his hearing.  

An October 1965 enlistment RME again showed hearing impairment for VA purposes in the right ear, but this time no profile or comment regarding defective hearing was given.  (ASA units are converted.)  



HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
35
40
LEFT
5
0
0
15
10

On the RMH, the Veteran reported ear, nose and throat trouble.  He again stated he had been working at a steel company as an apprentice in a machine shop.  The physician's summary did not address hearing.  

At separation in September 1967, the RME audiogram was normal (ASA units are converted).  



HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
5
LEFT
15
10
10
n/a
5

No defects were noted.  The RMH states the Veteran reported his present health was good.  He denied ENT trouble and hearing loss.  In November 1967, the Veteran signed a statement saying there had been no change in his medical condition.  His DD 214 showed no foreign or sea service and his specialty was "13A10 F A Basic."  

In his March 1968 education application, the Veteran stated he wanted to take a course to become a machinist apprentice; it was to consist of work on "all types of machines."  Prior to service, he had worked nine months as a machinist's apprentice.  After service he had done the same thing for four months.  His employer, BSC, was a steel company.  A January 1968 record details his work.  

No records are available from BSC as the Veteran indicated this employer is no longer in operation in a November 2009 statement.  But more recent audiograms from another employer are in the file.  In February 2002, the Veteran underwent a hearing test for a new employer.  Audiogram results are as follows.  



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
60
55
55
LEFT
15
10
50
60
55

Audiograms after this point in the file show similar or slightly worse results.  

At his Board hearing, he claimed no exposure to acoustic trauma like the type from weaponry in the service.  He explained that he ran small machines at work and always wore hearing protection.  (Transcript, p 7.)  

The Board would like the VA examiner to note the Veteran's right ear hearing impairment for VA purposes (See 38 C.F.R. § 3.385) at enlistment and comment on the validity of audiogram testing given the facts provided.  The examiner should note the Veteran's competent report of symptoms and that he asserts hearing loss was incurred in service.  

The law provides that a veteran is presumed in sound condition except for defects noted when examined and accepted for service; when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application.  See Gilbert v. Shinseki, 26 Vet. App. 49 (2012).  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  In other words, the burden is on VA to rebut the presumption by showing by clear and unmistakable evidence that either: the disability did not increase in severity during service or that any increase during service was due to the natural progression of the disease or injury.  Wagner v. Principi, 370 F.3d at 1096.  

Accordingly, the case is REMANDED for the following action: 

1. First, request the Veteran's service personnel records and associate them with file.  If they are unavailable, notify the Veteran and document this fact in the file.  See 38 C.F.R. § 3.159(e).  

2. After the above action is completed, return the claims file to the January 2010 VA examiner, or if unavailable, to a new VA examiner.  The examiner should initially clarify whether the right ear hearing impairment for VA purposes at induction represents a preexisting right ear hearing loss disability.  If not, no further analysis is necessary.  If so, the examiner should answer the following questions.
  
* Was the pre-existing right ear hearing disability was aggravated in service or not?  State whether this conclusion is clear and unmistakable.  

o If aggravated, does that aggravation represent a permanent worsening beyond that which would be due to the natural progression of the condition?  State whether this conclusion is clear and unmistakable.   If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

3. Readjudicate the claims.  If the determinations remain adverse to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

